Citation Nr: 0932232	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a cold injury of 
the feet.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from September 1950 to August 
1952, including service in Korea.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In September 2006, the RO denied service connection 
for tinnitus.  Service connection for frost damage to the 
feet was denied by the RO in February 2007.  

Service connection for frost damage to the feet was 
originally denied by the RO in August 1998.  The February 
2007 RO decision found that new and material evidence had 
been received to reopen the claim and continued to deny 
service connection.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, the first determination which 
the Board must make, is whether the Veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this case, the 
Board agrees with the RO and finds that new and material 
evidence has been submitted.  At the time of the August 1998 
RO decision, there was no competent medical evidence linking 
a foot disorder to the Veteran's active service.  The Veteran 
has since submitted a note from his private physician which 
links persistent bilateral foot pain and burning to frostbite 
incurred while serving in Korea.  This "nexus" evidence is 
new and material and is sufficient to reopen the claim.  
Consequently, the claim will be accorded a de novo review of 
all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran had a VA audiology examination in October 2007.  
The examiner provided opinions that supported service 
connection for a hearing loss and were against service 
connection for tinnitus.  The opinion against service 
connection for tinnitus considered several factors, including 
that a VA audiology examination in 1998 was silent for 
tinnitus.  The representative has pointed out that the 1998 
examination was not silent for tinnitus.  In fact there were 
several references to tinnitus.  Under these circumstances, 
the Board requests an addendum to the original opinion.   

The nature of the Veteran's foot disorder is not clear.  An 
April 1998 VA examination shows the Veteran complained of 
having a burning sensation in his feet since serving in 
Korea.  Objectively, there was decreased pinprick and 
vibratory sensation.  The diagnosis was peripheral 
neuropathy; however, nerve conduction studies showed no 
evidence of peripheral neuropathy.  The examiner expressed 
the opinion that it was possible that the Veteran was 
describing residuals of a prior frostbite cold injury.  The 
examiner did not express an opinion as to whether it was at 
least as likely as not that the Veteran had residuals of a 
cold injury in service.  More recently, a private physician 
has expressed the opinion that the Veteran has persistent 
pain and burning, in his feet, bilaterally, and that he has 
had chronic foot pain since a frostbite injury in Korea, in 
1952.  Under these circumstances, a current VA examination 
and medical opinion are desirable.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The claims folder should be 
referred to the examiner who provided 
an examination and medical opinion in 
October 2007.  If she is not available, 
a similarly qualified person may 
provide an opinion.  

It should be noted that the April 1998 
VA Audio examination was not silent as 
to tinnitus, instead tinnitus was 
repeatedly reported.  The Veteran's 
major complaint was that he had a 
hearing problem and tinnitus.  
(Paragraph B.1.)  He reported that the 
tinnitus has been present since 1950.  
He reported that the fire arms which he 
was exposed to caused concussion which 
he felt was directly related to his 
hearing loss and tinnitus.  (Paragraph 
B.5.a.)  On a scale of 1 to 5, where 5 
represents the most severe, the Veteran 
rated his tinnitus greater than 5.  He 
reported that he tries to just live 
with the tinnitus, but it will make him 
irritable at times.  (Paragraph B.5.d.)  
He described his tinnitus as a large 
mass of katydids.  (Paragraph B.5.e.)  
(Emphasis added.)  

The examiner should express opinions on 
the following with complete 
explanations for the opinions:  

a.  Is it at least as likely as not 
that the Veteran has tinnitus?  

b.  Is it at least as likely as not 
that any tinnitus the Veteran now has 
had its onset during his active 
service?

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  The Veteran should be scheduled for 
a VA examination for residuals of a 
cold weather injury.  The claims folder 
should be made available to the 
examiner.  Any tests or studies needed 
to respond to the following inquiries 
should be done.  The examiner should 
provide a complete explanation in 
response to the following.  

a.  What, at least as likely as not, is 
the correct diagnosis for the Veteran's 
foot symptoms?  

b.  What, at least as likely as not, 
are the current residuals of the 
Veteran's exposure to cold during his 
active service in Korea?  

3.  Thereafter, the RO should readjudicate 
these claims in light of any evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



